Title: From Thomas Jefferson to Albert Gallatin, 9 July 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
                     
            
                        9 July 1803
                     
          
          It is but a fortnight before we shall separate, and there will be but a month between our return & the meeting of Congress, & that crowded by the business which will accumulate during our absence. it is well therefore to make up our minds on such subjects as we can before we separate. Louisiana is an important one. it is our duty in the first place to obtain the information supporting it which may enable Congress to decide understandingly as to the footing on which it ought to be placed. for this purpose I have prepared a set of queries which I propose to send immediately to Dunbar, Clarke, and govr. Claiborne, to be answered and returned before November. be so good as to propose such amendments & additions to them as [respects] you.   besides this I think it would be well we should make up our own minds as to the proper footing on which that succession should be placed, and to put our plan into the hands of a friend in Congress. with this view I have sketched an amendment to the constitution (for I think that the proper mode) to be proposed by Congress to the states as soon as they meet. I pray you to consider this well and suggest such alterations of form or substance as you would prefer. saluta[tions]
          
        